4 A.3d 125 (2010)
203 N.J. 381
In the Matter of Samuel RAK, an Attorney at Law (Attorney No. XXXXXXXXX).
D-115 September Term 2009, 066240.
Supreme Court of New Jersey.
September 10, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-032, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that SAMUEL RAK of LEONIA, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that SAMUEL RAK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.